Mr. JUSTICE CREBS delivered the opinion of the court: This is an appeal from the Circuit Court of Montgomery County. The defendant was charged with theft in excess of $150, an automobile, and he entered a guilty plea. After a hearing in mitigation and aggravation he was sentenced to serve a period from three to five years. The trial judge reviewed the defendant’s background and criminal record before passing sentence. At the time the defendant stole the automobile he was on parole. The defendant asserts on appeal that the sentence was excessive. We find, that in light of all the facts, the sentence imposed was appropriate and not excessive, that no error of law appears and that an opinion in this case would have no precedential value. We therefore affirm the judgment of the trial court. Judgment affirmed. G. MORAN, P. J., and EBERSPACHER, J., concur.